UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANNA BOYIAZIS,
                                Plaintiff,
                                                                      19-CV-8789 (JPO)
                     -v-
                                                                           ORDER
 ROUPOLOGIA, INC.,
                                Defendant.



J. PAUL OETKEN, District Judge:

       This action was filed on September 23, 2019. Defendant did not answer, and no

appearance was entered on Defendant’s behalf. The Clerk of Court entered default on January

13, 2020. (Dkt. No. 9.). Plaintiff, however, has not moved for default judgment.

        Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by April 13, 2020, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: March 31, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
